OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                             AUSTIN




Honorable R. A. &Inert, Chairman
Civil Jurleprudsnoe Coumlttee
State Senate
AU6tin, Texas




        WQ68mWBI+U
pu nqwrtotlp'
           oplalon
                am
Bill lo. ZSS4,*hlsh ljratide
oitier having a population
tants. St 4066 not
pa66 till6bill                             u1ree of lotal and 6p60hl
laws \mdec A&lo1                            Btate @onatltutlen.
Honorable R. A. Weinert, Chairman, page 2


                  In detemlnlng the purpoeo of the bill, ye may
oonlrultthe legislative journalr. Red RLler Rati-                        .
Feraum    109 Tex. 287, 206 S.W. 923, Hurt Y Oak Downm,
66 8. W.'(28) 294 (appeal dismissed, 97 9. W.'(2d) 673).
When this blll was before the House of Repre6entatIve6, the
following statemsnt wa6 made by Repreeentatlve Dlokson of
Bcxar County: (House Journal, pagea X576-1377)
                "Thle Is an explanation of my vote on H. B. No. 334,
          which la a looal law affecting the Health Department of
          the City of San Antanlo, TexaE. ThIe bill 1s maas to
          q&yto   San Antonis by uee of the populatlon braoket
          devloe, and it undertakes to regulate the affalrr of no
          other olty. Governor O'Danlel hae!oondemned this type
          of leglelatlon, and Attorney tineral Mann has ruled
          repeatedly that this farm of bill rlo&rter 8eotlon 66 of
          Artlale SIor the Texas ConGitution. In y opinfrpgthe
          bill 18 of doubtful eonrtitntlonalitymd I ham -#ted
          to my eolleaguea fros Bexar Gounty that all auel’blllr,
          aireating only 6an Antonio OP Bexar County, be rererreu
          to the Attorney General for an oplnlon a6 to their valialty
          before theh are enacts& Into law. My aolleaguer have not
          agreed with my ouggeetlan and being outvoted four to one,
          I think that it 16 unralr to bring 8 loaal fight to the
          floor of the Bouse and ask the other Hembers to take
          rides on an lrsue in which they have little or no interest.
          Shoe I as or the oplnlon that  b%l.lrof thir nature are
          an abuee or the law-making pouer and aan only eorve to
          clutter up the aourte and oauee further lorr of raspeat
          ror our law8 I can oonrlstently take no part 1.ntheir
          p866w   ma f, therefore, answer a8 'pre6ent and not
          Yotlllg."
            We are unable to think of any r6rsoMb~e           relation
between the objeot of the bill ant?the pepulatlon          brackets,
exaept     to make the bill   applleable only to the City oi San
Antonio. The minimum popul.ation requirementdght be emlalned
on the barls that smaller sitler bo not need to have a Board of
Health,     but   oui operate under   the   general mtatutee providing
for the appelntment of Health Offloers,           See Artialer 4424-4426,
Honorable FL A. Welnert,   Ohalrmam, page 3



Vernon's Annotated alrll Statutre. Hewver,   this explanation
would make the rxalucllonof altier aontalnlng more than 290,040
inhabitantepurely arbitrary. We are therefore foraed to oon-
elude that the purpose of the bill wae to olngle out the City
of 8an Antonio for spoolal treatment,and that the bill Is a
apeolal law and therefore unoonetltutlonal. Bexar Countr v
Tynaq, 128 Tex. 223, 97 6. W. (28) 467; North Texas Traction Co.
v. Bryag 116 Tex. 4%. 294 3. W. 527; Randolnh v. ta e,
117 Tex.'Cr. 80, 36 S. W. (2&l 484; Smith v. State,'l2:Tex.
Cr. 431, 49 9. W. (Zd) 739.
                                         Very truly yours
                                   ATTORNEY OEi?ERALOF TEXAS




                             OZlWJULOFTEXA6


                                                  APPFl0VD
                                              OPIHIOHaomuTTBE      .
                                              BY BWH awLIRwAII